Citation Nr: 1124309	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  10-18 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral sensorineural hearing loss.


REPRESENTATION

Veteran represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


FINDING OF FACT

Bilateral hearing loss was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by the Veteran's active duty military service nor may it be presumed to have occurred therein.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  

VCAA notice must be provided before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with a VCAA notification letter in February 2009, prior to the initial unfavorable AOJ decision issued in May 2009.  

The Board observes that the pre-adjudicatory VCAA notice informed the Veteran of the type of evidence necessary to establish service connection, how VA would assist in developing the claim, and his and VA's obligations in providing evidence for consideration.  The letter also informed him of the evidence necessary to substantiate disability ratings and effective dates.  Therefore, the Board finds that the Veteran was provided with all necessary notice under VCAA prior to the initial adjudication of the claim. 

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veterans service treatment records, private audiological records, and the report of a May 2009 VA examination were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Board notes that the Veteran authorized release of records from Allina Mercy Hospital, which responded that the only records they had for the Veteran were not relevant to hearing loss.  The Veteran has not identified any additional records that VA needs to obtain to ensure an equitable adjudication of the claim.
With regard to the VA examination, the Board notes that once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  He also reviewed relevant medical literature.  The examiner then provided a diagnosis and opinion supported by a rationale based on all the available evidence.  There is nothing to suggest that the examiner's findings were not sufficiently grounded in the facts of the case or that he reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the appellant in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

II. Analysis

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).  

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where an appellant served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

In this case, however, the presumption is inapplicable because, as will be discussed below, the first medical evidence of diagnosed bilateral sensorineural hearing loss is in 2005, nearly four decades after the Veteran's military service.

In the absence of a presumption, a finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Under section 3.303(b), an alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the appellant can establish a nexus between the current hearing loss and a disability or injury suffered while in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that he has bilateral hearing loss secondary to noise exposure in service from generators, vehicle engines, and weapons fire in basic training.  Although the Veteran's service treatment records do not contain any documentation as to noise exposure, he is competent to describe the nature and extent of his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The Veteran's service treatment records are silent as to any complaints, treatment or diagnosis of hearing loss.  Indeed, neither the October 1965 enlistment nor the October 1967 separation audiograms reflect hearing loss under VA regulations.  There also was no significant shift in threshold acuity from entrance to separation and, indeed, there was a slight improvement shown on the 1967 separation audiogram compared with the 1965 enlistment audiogram. 

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  The pertinent inquiry then is whether the Veteran's current hearing can be related to in-service noise exposure or any other incident of his military service.  The Board concludes it cannot.

After service, the first medical evidence of hearing loss in the claims folder is dated in June 2005, nearly four decades after service.  The Board finds noteworthy that within the private audiological report, it is noted that the Veteran reported occupational noise exposure, to include exposure to saws and drills, but did not report his past military noise exposure as pertinent history.  The private reports of record do not otherwise contain any specific opinion with regard to etiology of the Veteran's bilateral hearing loss. 

The Veteran was afforded a VA examination in May 2009, where pure tone thresholds were measured as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
70
70
70
LEFT
20
25
60
75
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 96 percent in the left ear; the diagnosis was bilateral sensorineural hearing loss.  

The May 2009 VA examiner noted the Veteran's military noise exposure, but also noted a 40 year history as an electrician with noise exposure, to include construction site noises, saws and drills.  The Veteran estimated 30 percent of his military service consisted of loud noise exposure and 10 percent of his 40 year occupation consisted of loud noise exposure. 

Upon a review of the record and examination of the Veteran, the May 2009 VA examiner concluded that the Veteran's hearing loss was not at least as likely as not related to his in-service noise exposure.  In support of this opinion, the examiner noted that the Veteran's hearing acuity was within normal limits at both enlistment and separation and that any difference in pure tone thresholds between the two examinations reflected normal inter-test variability.  (The Board observes that the separation examination actually showed lower pure tone thresholds than at enlistment.)  He further commented that there was there was no time release or late onset hearing loss associated with hazardous noise exposure, in support of which he cited relevant research in otolaryngological and audiological research.  There is no contradictory competent opinion of record.

Thus, the Veteran's claim that his hearing loss is the result of his military service is supported solely by his own statements.  The Veteran can attest to factual matters of which he has first-hand knowledge, e.g., symptoms including perceived hearing loss.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, he is not competent to assess pure-tone thresholds, determine a change in severity of her hearing based on those thresholds, or assess the etiology of any current hearing loss.  In the absence of any competent evidence demonstrating that the Veteran's current bilateral sensorineural hearing loss is directly related to his military service, the Board finds that service connection is not warranted.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 


______________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


